Title: Motion to Renew Thomas Jefferson’s Appointment as Peace Commissioner, [12 November] 1782
From: Madison, James
To: 


[12 November 1782]
That the appointment of Thomas Jefferson Esqr. as a Minister Plenipotentiary for negociating peace, made on the  day of  be and the same is hereby renewed; and that on his acceptance thereof he be invested with all the powers and be subject to all the instructions which have been, or may be issued by Congress, to the Ministers Plenipo: for negociating peace, in the same manner as if his original appointment had taken effect.
